                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION




CHAPTER 7 TRUSTEE, DAVID O. SIMON

CONFERENCE CALL PROCEDURES FOR §341 MEETINGS

Until further notice and pursuant to the directive previously issued by the Office of the United States
Trustee, David O. Simon, Chapter 7 Trustee, will be conducting his §341 meetings by conference call.

YOU WILL BE CALLING ME. The call-in information is as follows:

Phone Number: 855-595-4438

Access Code: 1613149#

FOR DEBTORS’ COUNSEL:

There are three (3) ways you can do the exam:

1. You & your client can be in your office and call me.

2. You can get your client on your line and then call me.

3. You and your client can call in separately to the above conference number.

Under any of the alternatives, you must email me a copy of your client’s government issued photo ID
and social security verification. PLEASE USE MY DOCUMENTS EMAIL: documents@simonlpa.com. Do not
attach them to a reply to this email.

If you choose alternative 2 or 3, you must get a signed copy of page 6 of the Petition in your client’s
hands so he/she will have it for the exam and be able to verify the signature.

Finally, if you haven’t already done so, please send your client’s most recently filed federal income tax
return to my documents email.




 20-11778-jps       Doc 7     FILED 04/23/20         ENTERED 04/23/20 13:18:12               Page 1 of 2
FOR DEBTORS, DEBTORS’ COUNSEL & CREDITORS:

You MUST call in at the scheduled time for your case. When you call in, put your phone on mute and
wait for your case to be called. I get a signal on my end so I know you are there.


Feel free to call or email if you have any questions.

/S/ David O. Simon
David O. Simon, Trustee
55 Public Square, Suite 2100
Cleveland, OH 44113-1902
(216) 621-6201; Fax: (888) 467-4181
david@simonlpa.com




 20-11778-jps       Doc 7      FILED 04/23/20           ENTERED 04/23/20 13:18:12      Page 2 of 2
